993 F.2d 1537
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter L. GREEN, Plaintiff-Appellant,v.Lonnie M. SAUNDERS;  R. Fliburd, Defendants-Appellees.Walter L. Green, Plaintiff-Appellant,v.Deputy Director, Defendant-Appellee.
No. 93-6248, 93-6260.
United States Court of Appeals,Fourth Circuit.
Submitted: May 3, 1993Decided: May 27, 1993

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-93-178-R)
Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., Senior District Judge.  (CA-93-184-2)
Walter L. Green, Appellant Pro Se.
E.D.Va.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Walter L. Green appeals from the district court's orders dismissing his two 42 U.S.C. § 1983 (1988) complaints.  Our review of the records and the opinions of the respective district courts discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Green v. Saunders, No. CA-93-178-R (W.D. Va.  Mar. 8, 1993);  Green v. Deputy Director, No. CA-93-1842 (E.D. Va.  Mar. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED